Title: To Thomas Jefferson from Thomas Willis White, 30 December 1823
From: White, Thomas Willis
To: Jefferson, Thomas


                        Venerable and venerated Sir,
                        
                            Richmond,
                            Dec. 30th, 1823.
                        
                    Before me I have your esteemed favour of the 11th inst.—Since you know of no other work smaller than Baxters History of England, which you would recommend a republication of, I have to beg of you to endeavour to procure for me the Copy formerly belonging to yourself, so soon as you possibly can make it practicable.—I will then immediately print one octavo form, which shall be a true specimen of the work.— The paper shall be first-rate mechism, and the type entirely new.—May I further ask the favour of you to write for me a suitable and explanatory Proposal, setting forth the merit of the work, and pointing out its advantages for Historical Reading, in College and other advanced Seminaries of Learning.Perhaps you might also wish to make many improvements.—In plain and undisguised truth, I should like you would devote your leisure hours to it, making any corrections, or additions, and notes or any thing else, which would ensure its success in America. The great and grand object with me would be to have your illustrious name to it, if you could do so consistent with your feelings.As it would be my first attempt, I would like to have it fixed so, at any rate, that I could make a copy-right to it.—So that, I could not be deprived of it at any moment. Do this for me, my dear Sir, and I would not despair of its success.I feel that it would be an insult to a character like yourself, to speak of remuneration in any other manner than that of Gratitude, which you should ever have.The moment I could procure 200 Responsible subscribers, I would put the work to Press, and expedite it at once.—And in order to insure complete success, I will print enough Proposals and Specimens, so as to send one to every Postmaster (if necessary) in the U. States.—remembering the Members of Congress and the Members of the Assembly here. You can ask nothing in return for so great a favour, that I will not do for you.—I will endeavour to deserve the confidence you may repose in me, in any respect.—I have great reasons for wishing to be known as a Printer, and nothing shall be wanting on my part, to make the mechanical part reflect great credit on the one who asks your patronage.In fact, I feel quite sanquine myself of its success, and, I am sure, if I have editorial assistance, from a personage like yourself, the public must and will patronize it.Very Respectfully
                        Thomas W. White